184 F.2d 575
Jacob SKLAROFF and Harry Granoff, Co-partners, Trading asBelovsky and Granoff, Appellants,v.PENNSYLVANIA RAILROAD COMPANY.
No. 10263.
United States Court of Appeals Third Circuit.
Argued Oct. 20, 1950.Decided Oct. 30, 1950.

Leonard L. Creskoff, Philadelphia, Pa.  (A. Jere Creskoff, Philadelphia, Pa., on the brief), for appellants.
J. Peter Williams, Philadelphia, Pa.  (Barnes, Dechert, Price, Myers & Clark, Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
The issues presented by the appeal at bar are completely covered by the opinion of Judge McGranery filed in the court below, 90 F. Supp. 961, and by that of Judge Parker in Alwine v. Pennsylvania R. Co., 141 Pa.Super. 558, 15 A.2d 507.  Nothing more need be said.  Accordingly the judgment appealed from will be affirmed.